Case 1:15-cv-05814-.]PO Document 135 Filed 11/16/18 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CMG HOLDINGS GROUP, INC. as assignee of XA

THE EXPERIENTIAL AGENCY, INC., Civil Action No.: 15-cV-05814-JPO

Plaintiffs.

-against-
DECLARATION OF GLENN

JOSEPH WAGNER, HUDSONGRAY LLC, LAKEN IN SUPPORT ()F M()_
DARREN ANDERECK, JESSIE LOMl\/IA, TION FOR PARTIAL SUM_
MlCHAEL DAY, JEAN WILSON, ESTELLE MARY JUDGMENT DISMISS_
PI§B§§§§;?M?%%CI£;EMIGIO GUDIN’ ING THIRD-PARTY CoM-
an = " PLAINT AND sECoND AFFIRM-

Defendams_ ATIVE DEFENSE

JOSEPH WAGNER, DARREN ANDERECK AND
JESSIE LOMMA,

Third-Party Plaintiffs,
-against-
GLENN LAKEN AND ALEXIS LAKEN,

Third-Party Defendants,

 

 

l, GLENN LAKEN, hereby declare under penalties of perjury the following:

1. l am the Chairman of the Board of Directors of CMG Holdings Group, Inc.
(“Cl\/IG”) which sues herein as assignee of XA The Experiential Agency, lnc. (hereinafter
“Plaintiff’). l am submitting this declaration in support of Plaintiff s motion for summary
judgment dismissing the Second Affirmative Defense in the answer by Defendants.

2. CMG stock is traded in the over the counter (“OTC”) market.

3. My wife owns approximately 10,000,000 shares of CMG in certificate form,
which are presently non-negotiable l have worked with her to manage her portfolio of CMG
stock given my background in the financial industry.

4. During the period of 2011 through April 2018 there were hundreds of buy tickets

generated for her account, and only two sell tickets.

l

Case 1:15-cv-05814-.]PO Document 135 Filed 11/16/18 Page 2 of 4

5. The first sale on 8/23/13 was for 120,000 shares that generated $1,029.24,
followed by a purchase the same day for 104,000 shares at a total cost of $1,037.08. I
understand that Defendants have claimed that l took certain actions to make public statements
to inflate the value of CMG stock, which is false, but the statements they have claimed I made
to do so all took place well after this trade, which obviously yielded a loss.

6. The second sale took place a full five years later, in May of 2018, for
approximately 3.91\/1 shares. That sale generated approximately $21,000.

7. We sold the 3.91\/1 shares at that time because we needed funds and decided to
take the loss rather than borrow funds and increase our debt. Based on the accounting principal
FIFO, the sale resulted in a significant loss.

8. The factual arguments made by Defendants in the Second Affirmative Defense
that we somehow sought to manipulate CMG’s stock by trading on inside information and the
like, are fabricated and false, as shown by Mr. Wagner’s recent deposition testimony when he
could not even explain this affirmative defense in any cogent manner.

9. Equally false are the claims that included information in CMG’s public filings
that are defamatory or untrue. Everything in CMG’s public Securities & Exchange Commission
(“SEC”) filings was fully vetted after a thorough investigation and included in the pending
lawsuit, which commenced in September 2014 following the departure of Jean Wilson and the
discovery that Defendants had orchestrated a massive fraud on CMG and its shareholders

10. Over the years, l have posted information on an online forum called
investorshub.com with the profile “giantkiller.”

11. I never posted for personal benefit or short term profit, as my stock trading
clearly shows.

12. The Defendants’ inclusion of an affidavit by Sol Mlot in their answer and

affirmative defenses also demonstrates how frivolous their defenses are in this case.

2

Case 1:15-cv-O5814-.]PO Document 135 Filed 11/16/18 Page 3 of 4

13. Sol Mlot is a 95-year old man who has been dating my 87-year old mother for
more than 15 years. He asked me to help him with trading and l did so. He did not like the
results he got, and signed an affidavit at his son’s insistence stating that l had no authority to
trade on his behalf. He later signed a second affidavit recanting the first affidavit Later, at the
insistence of his sons, he signed a third affidavit - after they had him declared incompetent in
a Florida proceeding- contradicting the first and second ones. During this period, Mr. Mlot's
sons were litigating against my mother in an effort to deny her a small inheritance left by their
father. This case has since been settled in Illinois.

14. A trial of this case will likely take weeks just focusing on all of the wrongdoing
by Defendants. They are doing everything they can to try to deflect attention away from their
own misbehavior, including dragging all sorts of extraneous information into the case to make
it a circus. lf the Court does not strike the Second Affirmative Defense it is no exaggeration to
state that it will add a full week to the trial of this matter. Allowing such speculative and highly
prejudicial and false allegations to be made against me and XA would not just waste this Court’ s
time but would likely confuse the jury and inflame them in a way that is simply improper.

15 . For the foregoing reasons, it is respectfully requested that the Court strike the
Second Affirmative Defense as well as the Third-Party Complaint, and set this matter down for

a trial.

Case 1:15-cv-O5814-.]PO Document 135 Filed 11/16/18 Page 4 of 4

l hereby declare that the foregoing statements made by mc are true. I am aware that if

J punishment

   
   

any ofthe foregoing statements made by nie arc willfu{l_\_" ftflse; l am sub'i_ c
/

  
 
 

“`-_/'\

Dated; Noveinber 16, 2018 _
GI,F,NN I.N F.N

